Title: To James Madison from John Gavino, 18 July 1801
From: Gavino, John
To: Madison, James


					
						No. 67
						Sir
						Gibraltar 18h. July 1801
					
					Deprived of any of your honord favours since my last Dispatch No. 66 which is still 

detaind for want of Conveyance, and goes with this.
					I have not heard from Commodor Dale since his Departure on the 13. Inst:  I 

received a few lines from Consul Eaton of Tunis in ansr. to mine of 17h. May last Inclosing one 

for Capn. Laughton of the ship Grand Turk accompanying the Bey of Tunis Passport for his 

Proceeding to said Port without being molested by the Tripolins.
					Yesterday the State frigate Philadelphia was off this Port  I sent off an advice Boat 

with a dispatch informing Capn: Baron that the Tripoly Cruisers were still here and Seems 

afraid of going out.  Capn. Baron had been the day before at Tangier for Refreshments.
					I made application to Rear adl: Sir Jas. Saumerez regarding the Sailing of our 

Merchant Vessels, & the Tripoly Cruisers in Port, who has promised on being appraised of the 

time of Sailing of the former will detain the latter 24 hours.
					On the 12h. Inst: Saild from Alguesiras Bay the 3 french Ships of the Line under 

Jury Masts with the frigate, Escorted by five Sph: & one french Line of Battle Ship, also 3 

frigates (two of the Spaniards of 112 Guns,) that came round from Cadiz to take them to said 

Port.  Five Sail of the Brith: Ships of the Line of 74 Guns 4 of wch: that had been in the late 

action with a frigate & a Portuguese  of 44 Guns went into the Gutt & has  soon the Combind fleet got round Cabrito Point the Engh. 

bore down upon them.  About 11 oClock at Night a very Warm Action Commenced which 

lasted till about one when the two Sph. ships of 112 Guns & 2400 in all blew up, & only abut 

40 Men were saved; the Ex Spanish Ship St: Antonio of 74 Guns now officerd & Mannd mostly 

w: french useing said flag was takn & brought in.  All the Engh. Ships could not come to 

action as had but little Wind; two of them went on & are Cruising off Cadiz, where the others 

will also go first Wind as have very little damage.  I have the honor to be Sir Your most 

obedt. & most hl. St.
					
						John Gavino
					
					
						The Gazet of the Action not published yet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
